CAMPBELL, J.
(concurring specially). Section 4453, Rev. Codie, 1919, provides for criminal procedure in county court, and with reference to criminal cases within the county court jurisdiction, and not triable by a justice, provides that the same'shall be “prosecuted therein upon information after preliminary examination.”
Sections 4456, 44163, and 4582, Rev. Code, 1919, read respectively as follows:
Section 4456: "Committing Magistrate. — In all counties the judge of the county court shall have the powers of a committing magistrate and may order the defendant to answer in any court having jurisdiction of the offense charged.”
Section ' 4463. Committing Magistrate. — The judge of me municipal could shall have the powers of a committing magistrate and may order the defendant to answer in any court having jurisdiction of the offense charged.”
Section 4582. "Return Upon Preliminary Examination.— Whenever any defendant is held to answer any offense, as provided in he preceding section, by any magistrate other than a judge of the county or municipal court, he shall be held to' answer the same in the circuit court of the proper county, * * *”
*442These sections were all enacted at the same time as part of the Revised Code of 1919, and have continued unchanged, except that by chapter 154, Laws 1919, section 4456, was amended by adding the following words: “And may hold preliminary examinations in any part of the county.” Construing these sections together, I am of the opinion that no committing magistrate excepting a judge of a county court or a judge of a municipal court, so acting, has authority to hold a defendant to answer in any other-than the circuit court, and therefore that the defendant herein exceeded his authority.